F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                            FEB 10 2005

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                              Clerk



 ROBERT D. GANDY,

          Plaintiff-Appellant,

 v.
                                                       No. 04-1225
                                                    (D.C. No. 04-Z-87)
 JOE ORTIZ, Director; GARY
                                                        (Colorado)
 WATKINS, Superintendent; TREVOR
 WILLIAMS, Major; LT. ADELMAN;
 KATHERINE CHITTENDEN, Dr.,

          Defendant-Appellees.




                          ORDER AND JUDGMENT *


Before SEYMOUR, LUCERO, and O’BRIEN, Circuit Judges.


      Robert D. Gandy is a state prisoner in the custody of the Colorado

Department of Corrections (DOC). In response to disciplinary action taken


      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
against him while in the DOC, Mr. Gandy filed a pro se civil rights complaint

pursuant to 42 U.S.C. § 1983 and 28 U.S.C. § 1343(a)(3) alleging a violation of

his First Amendment free speech rights and a denial of due process. Mr. Gandy

requested injunctive relief as well as money damages, back pay, and attorney’s

fees. The district court dismissed the complaint as legally frivolous under 28

U.S.C. § 1915(e)(2)(B). We affirm in part and reverse in part.

      While incarcerated at the DOC, Mr. Gandy sent a letter to a commercial

supplier (Home Depot) to inform the company of what he believed to be an illegal

program being instituted at the prison that would impinge on the business of

Home Depot. Prison officials confiscated the letter after it was returned to Mr.

Gandy as nondeliverable because of an incorrect address. Based on the letter, Mr.

Gandy was subsequently charged and found guilty of attempting to create a

facility disruption in violation of the Code of Penal Discipline. He was

sanctioned with ten days of punitive segregation, suspended from his paid work

assignment, and, he asserts, further sanctioned with an increase in his security

classification and transfer to a higher-security facility, which resulted in the loss

of some of his personal property.

      We review de novo a district court’s dismissal under 28 U.S.C. § 1915(e),




                                          -2-
taking the allegations in the complaint as true. 1 McBride v. Deer, 240 F.3d 1287,

1289 (10th Cir. 2001). Mr. Gandy contends that prison officials retaliated against

him for exercising his First Amendment rights. As a threshold matter, a prisoner

in a retaliation case must prove that the conduct which led to the alleged

retaliation was constitutionally protected. Smith v. Maschner, 899 F.2d 940, 942-

45 (10th Cir. 1990). While “[c]orrespondence between a prisoner and an outsider

implicates the guarantee of freedom of speech,” Treff v. Galetka, 74 F.3d 191,

194 (10th Cir. 1996), the control of mail to and from prisoners is a necessary

adjunct to penal administration. Thornburgh v. Abbott, 490 U.S. 401, 407-08

(1989) (acknowledging that prison officials are better equipped than the judiciary

to deal with the security implications of interactions between prisoners and the

outside world); United States v. Gordon, 168 F.3d 1222, 1228 (10th Cir. 1999)

(“In the case of unprivileged incoming and outgoing mail, regulation by prison

officials is essentially an administrative matter in which the courts will not

intervene.”).

      The Supreme Court has ruled that restrictions on outgoing inmate mail are

justified if reasonably related to an important government interest. Thornburgh,



      1
       Because Mr. Gandy is pro se, this court construes his pleadings liberally,
applying a less stringent standard than formal pleadings drafted by lawyers.
Haines v. Kerner, 404 U.S. 519, 520 (1972); Hall v. Bellmon, 935 F.2d 1106,
1110 (10th Cir. 1991).

                                         -3-
490 U.S. at 413-14; Procunier v. Martinez, 416 U.S. 396, 412-14 (1974),

overruled in part by Thornburgh, 490 U.S. at 413-14. Where good cause is

shown, therefore, a prisoner’s outgoing mail can be read without violating the

prisoner’s First Amendment rights. Procunier, 416 U.S. at 412-13 (a challenged

regulation or practice is constitutional if it promotes “one or more of the

substantial government interests of security, order and rehabilitation”); Belville v.

Ednie, 74 F.3d 210, 214 (10th Cir. 1996) (“In order to enforce permissible

restrictions which are reasonably related to substantial government interests,

corrections officers must be able to inspect all outgoing mail.”).

      The DOC regulations provide: “Non-privileged mail, both incoming and

outgoing, may be opened and inspected for contraband or non-allowable property.

Mail is read, censored, or rejected when based on legitimate facility interest of

order and security.” Rec., doc. 3, attach. 5. These regulations implicate

important penological interests. Censorship of personal correspondence that

include threats, blackmail, contraband, plots to escape, discuss criminal activities,

or otherwise circumvent prison regulations, is essential to the protection of prison

order and security. Thornburgh, 490 U.S. at 411-12 (“[d]angerous outgoing

correspondence” in prison context can pose a “serious threat to prison order and

security”); Procunier, 416 U.S. at 414 n.14 (personal correspondence including

material which contains contraband, or was used to conduct illegal activity and


                                         -4-
plots to escape, can be censored).

      Prison officials, however, may not punish inmates for statements made in

letters to outsiders that do not impinge on these important governmental interests.

As the Supreme Court has stated, “[p]rison officials may not censor inmate

correspondence simply to eliminate unflattering or unwelcome opinions or

factually inaccurate statements.” Id. at 413. “If prison officials cannot censor

unflattering statements made in letters to outsiders, they also may not punish an

inmate for the contents of such letters.” Brooks v. Andolina, 826 F.2d 1266, 1268

(3d Cir. 1987); see also Loggins v. Delo, 999 F.2d. 364, 365-68 (8th Cir. 1993)

(prison could not punish prisoner for statements in outgoing letter that did not

implicate security concerns). In accordance with these principles, Mr. Gandy has

stated a claim that the conduct which led to the alleged retaliation was

constitutionally protected and that the disciplinary action taken against him

violated his clearly established constitutional rights. The district court erred in

dismissing his First Amendment retaliation claim as frivolous.

      We nonetheless agree with the district court that Mr. Gandy’s due process

claim fails to raise an issue of constitutional magnitude. Due process is only

constitutionally guaranteed when a person is deprived of life, liberty or property.

Templeman v. Gunter, 16 F.3d 367, 369 (10th Cir. 1994). Changing an inmate’s

prison classification generally does not deprive him of liberty. Hewitt v. Helms,


                                          -5-
459 U.S. 460, 468 (1983), overruled, in part, on other grounds by Sandin v.

Conner, 515 U.S. 472 (1995); Meachum v. Fano, 427 U.S. 215, 225 (1976) (Due

Process Clause does not protect a prisoner against transfer to a more restrictive

prison). In addition, the imposition of disciplinary segregation that does not itself

inevitably affect the duration of the prisoner’s sentence does not implicate a

liberty interest entitled to procedural due process protection. Sandin, 515 U.S. at

485-87. Consequently, Mr. Gandy has no legal basis to challenge his

reclassification or placement in segregation under the due process clause.

      The judgment of the district court is REVERSED in part, AFFIRMED in

part, and REMANDED for further proceedings. Mr. Gandy’s motion to proceed

on appeal without prepayment of fees is GRANTED, and he is reminded that he

is obligated to continue making partial payments toward the balance of his

assessed fees and costs until they are paid in full.

                                                ENTERED FOR THE COURT


                                                Stephanie K. Seymour
                                                Circuit Judge




                                          -6-